Case 2:19-cv-14146-KM-ESK Document 43 Filed 06/06/19 Page 1 of 5 PageID: 534




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

LOUISIANA HEALTH SERVICE & INDEMNITY
COMPANY D/B/A BLUE CROSS AND BLUE SHIELD
OF LOUISIANA, and HMO LOUISIANA, INC., on
behalf of themselves and all others similarly situated,

          Plaintiﬀs,                                           Case No. 1:19-cv-00474-LMB-
                                                               JFA
          v.

JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

          Defendants.

MAYOR AND CITY COUNCIL OF BALTIMORE, on
behalf of itself and all others similarly situated,

          Plaintiﬀs,

          v.                                                    Case No. 1:19-cv-00605-LMB-
                                                                JFA
JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

          Defendants.

IRON WORKERS DISTRICT COUNCIL
(PHILADELPHIA and VICINITY) HEALTH BENEFIT
PLAN, on behalf of itself and all others similarly situated,

          Plaintiﬀs,
                                                                Case No. 1:19-cv-00642-LMB-
          v.                                                    MSN

JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

          Defendants.




                                                1
Case 2:19-cv-14146-KM-ESK Document 43 Filed 06/06/19 Page 2 of 5 PageID: 535




 KENTUCKY LABORERS COUNCIL HEALTH AND
 WELFARE FUND, on behalf of itself and all others
 similarly situated,

            Plaintiﬀs,
                                                              Case No. 1:19-cv-00658-LMB-
            v.                                                TCB

 JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
 INC., JANSSEN RESEARCH & DEVELOPMENT,
 LLC, and BTG INTERNATIONAL LIMITED,

            Defendants.



      DEFENDANTS’ JOINT RESPONSE TO PLAINTIFFS’ JOINT MOTION FOR
                      CONSOLIDATION (Dkt. No. 35)

        Defendants Janssen Biotech, Inc., Janssen Oncology, Inc., and Janssen Research &

Development, LLC (collectively, “Janssen”), along with Defendant BTG International Limited

(“BTG” and collectively with Janssen, “Defendants”), respectfully submit this response to the

Motion for Consolidation (Dkt. No. 35) filed by Plaintiffs Louisiana Health Service & Indemnity

Company d/b/a Blue Cross and Blue Shield of Louisiana and HMO Louisiana (Case No. 1:19-cv-

00474), the Mayor and City Council of Baltimore (Case No. 1:19-cv-00605), Iron Workers District

Council (Philadelphia and Vicinity) Health Benefit Plan (Case No. 1:19-cv-00642), and Kentucky

Laborers District Council Health and Welfare Fund (Case No. 1:19-cv-00658) (collectively,

“Plaintiffs”).

        Defendants agree that these four, nearly identical, class action cases should be

consolidated, but only within the proper District. Defendants’ motion to transfer Case No. 1:19-

cv-00474, filed by Plaintiffs Louisiana Health Service & Indemnity Company d/b/a Blue Cross

and Blue Shield of Louisiana and HMO Louisiana, to the United States District Court for the

District of New Jersey, see Dkt. No. 30, is pending and briefing is not yet complete. Defendants
Case 2:19-cv-14146-KM-ESK Document 43 Filed 06/06/19 Page 3 of 5 PageID: 536




did not simultaneously file similar motions in the three additional cases because they had not been

served in those cases at the time. Defendants now request the Court to consider their motion to

transfer in Case No. 1:19-cv-00474 as applicable also to the three additional cases.

        As explained in the transfer motion, Plaintiffs’ complaints all allege that Defendants

pursued sham patent infringement litigation in the District of New Jersey for no purpose other than

to delay generic competition to J&J’s product Zytiga. Given that U.S. District Court Judge Kevin

McNulty in the District of New Jersey presided over that litigation for three years, took evidence

at a two-week long bench trial, reviewed reams of evidence relevant to Plaintiffs’ claims in these

cases, and issued a lengthy opinion on the patentability of Zytiga (in which he ultimately ruled

against Defendants), the interests of efficiency, judicial economy, fairness, and justice are best

served by transfer. 1

        Accordingly, while Defendants welcome consolidation of these four cases, that non-

opposition should not prejudice the pending motion to transfer. Defendants do not withdraw their

motion to transfer, or otherwise abandon or waive their position that these cases should be heard

in the District of New Jersey. Whether the Court elects to consolidate the four cases, or to leave

that decision for a future transferee court, nothing should prevent the Court from transferring to

the District of New Jersey all four cases at this time.




        1
          Judge Tigar of the United States District Court for the Northern District of California
recognized that these considerations weighed in favor of transfer to the District of New Jersey of
a qui tam lawsuit alleging that Defendants made material misrepresentations and omissions to
the U.S. Patent and Trademark Office in an effort to fraudulently procure the ’438 Patent and
exclude generic entry of abiraterone acetate. Order Granting Motion To Transfer Venue, United
States of America et al. v. Janssen Biotech, Inc. et al., No: 2:19-cv-12107-KM-JBC (D.N.J. Apr.
29, 2019), ECF No. 51. Upon transfer, the District of New Jersey assigned that case to Judge
McNulty.
Case 2:19-cv-14146-KM-ESK Document 43 Filed 06/06/19 Page 4 of 5 PageID: 537



Dated: June 6, 2019                Respectfully submitted,

                                   /s/ Gordon D. Todd
                                   Gordon D. Todd (VSB No. 45934)
                                   gtodd@sidley.com
                                   Kimberly Leaman (VSB No. 85925)
                                   kimberly.leaman@sidley.com
                                   SIDLEY AUSTIN LLP
                                   1501 K Street, N.W.
                                   Washington, D.C. 20005
                                   Telephone: (202) 736-8000
                                   Facsimile: (202) 736-8711

                                   John W. Treece (admitted pro hac vice)
                                   jtreece@sidley.com
                                   Steven J. Horowitz (admitted pro hac vice)
                                   shorowitz@sidley.com
                                   SIDLEY AUSTIN LLP
                                   One South Dearborn
                                   Chicago, IL 60603
                                   Telephone: 312-853-7000
                                   Facsimile: 312-853-7036

                                   Attorneys for Janssen Biotech, Inc., Janssen Oncology,
                                   Inc., and Janssen Research & Development, LLC

                                   /s/ Mark A. Ford
                                   Mark A. Ford (admitted pro hac vice)
                                   mark.ford@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                     HALE AND DORR LLP
                                   60 State Street
                                   Boston, MA 02109
                                   Tel: (617) 526-6000
                                   Fax: (617) 526-5000

                                   Perry A. Lange (VSB #71184)
                                   perry.lange@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                    HALE AND DORR LLP
                                   1875 Pennsylvania Avenue, NW
                                   Washington, DC 20006
                                   Tel: (202) 663-6000
                                   Fax: (202)-663-6363

                                   Attorneys for BTG International Limited
Case 2:19-cv-14146-KM-ESK Document 43 Filed 06/06/19 Page 5 of 5 PageID: 538




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 6, 2019, I caused the foregoing to be electronically filed with

the Clerk of Court using the Court’s Electronic Case Filing (ECF) system, which will then send a

Notice of Electronic Filing (NEF) to the counsel of record in the above-captioned action.



                                                     /s/ Gordon D. Todd
                                                     Gordon D. Todd (VSB No. 45934)
                                                     gtodd@sidley.com
                                                     SIDLEY AUSTIN LLP
                                                     1501 K Street, NW
                                                     Washington, DC 20005
                                                     Telephone: (202) 736-8000
                                                     Facsimile: (202) 736-8711

                                                     Attorney for Janssen Biotech, Inc., Janssen
                                                     Oncology, Inc., and Janssen Research &
                                                     Development, LLC
